AMENDED AND RESTATED BY-LAWS OF OLD MUTUAL FUNDS I, a Delaware Statutory Trust (the “Trust”) Effective date:May 21, 2008 Capitalized terms not specifically defined herein shall have the meanings ascribed to them in the Trust’s Agreement and Declaration of Trust (the “Trust Agreement”). ARTICLE I OFFICES Section 1.Registered Office.The registered office in the State of Delaware shall be as stated in the Certificate of Trust of the Trust or at such other location in the State of Delaware to which the registered office shall be changed by action of the Trustees. Section 2.Other Offices.The Trust may also have offices at such other places, both within and without the State of Delaware, as the Trustees may from time to time determine or the business of the Trust may require. ARTICLE II TRUSTEES Section 1.Meetings of the Trustees.The Trustees of the Trust may hold meetings, both regular and special, either within or without the State of Delaware.Meetings of the Trustees may be called orally or in writing by the Chairman of the Trust or by any two Trustees. Section 2.Regular Meetings.Regular meetings of the Board of Trustees shall be held each year, at such time and place as the Board of Trustees may determine. Section 3.Notice of Meetings.Notice of the time, date, and place of all meetings of the Trustees shall be given to each Trustee (a)by a nationally recognized overnight delivery service, facsimile, electronic-mail, or other electronic mechanism sent to his or her home or business address at least twenty-four hours in advance of the meeting or (b)in person at another meeting of the Trustees or (c)by written notice mailed or sent via overnight courier to his or her home or business address at least seventy-two hours in advance of the meeting.Notice need not be given to any Trustee who attends the meeting without objecting to the lack of notice or who signs a waiver of notice either before or after the meeting. Section 4.Quorum.At all meetings of the Trustees, one-third of the Trustees then in office (but in no event less than two Trustees) shall constitute a quorum for the transaction of business, and the act of a majority of the Trustees present at any meeting at which there is a quorum shall be the act of the Board of Trustees, except as may be otherwise specifically provided by applicable law or by the Trust Agreement or these By-Laws.If a quorum shall not be present at any meeting of the Board of Trustees, the Trustees present thereat may adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present. Section 5.Chairman of the Board.The Chairman of the Board, if any, shall be selected from among the Trustees.The Chairman of the Board, if any, shall preside at all meetings of the Shareholders and the Board of Trustees, if the Chairman of the Board is present.The Chairman of the Board shall have such other powers and duties as shall be determined by the Board of Trustees.Unless otherwise prohibited by law, the Chairman of the Board may be either an “interested person” as defined in section 2(a)(19) of the Investment Company Act of 1940 (the “1940 Act”), or a Trustee who is not an interested person.If there is no Chairman of the Board, or if the Chairman of the Board has been appointed but is absent, the remaining Trustees shall select from among them a presiding Trustee, who shall preside at all meetings of the Shareholders and the Board of Trustees. Section 6.Designation, Powers, and Names of Committees. (a)The Board of Trustees shall have the following four committees: (i) an Audit Committee; (ii) a Governance, Nominating and Compliance Committee; (iii) an Investment Committee; and (iv) a Service Provider Review Committee.Each such Committee shall consist of two or more of the Trustees of the Trust and the Board may designate one or more Trustees as alternate members of any Committee, who may replace any absent or disqualified member at any meeting of such Committee; provided, however, that under no circumstances shall a member of the Audit Committee or the Governance, Nominating and Compliance Committee be an “interested person,” as such term is defined in the 1940 Act, of the Trust.The Board shall designate the powers and duties of each such Committee and may terminate any such Committee by an amendment to these By-Laws. (b)The Board of Trustees may, by resolution passed by a majority of the whole Board, designate one or more additional committees, each committee to consist of two or more of the Trustees of the Trust.The Board may designate one or more Trustees as alternate members of any committee, who may replace any absent or disqualified member at any meeting of such committee.Each committee, to the extent provided in the resolution, shall have and may exercise the powers of the Board of Trustees in the management of the business and affairs of the Trust; provided, however, that in the absence or disqualification of any member of such committee or committees, the member or members thereof present at any meeting and not disqualified from voting, whether or not such members constitute a quorum, may unanimously appoint another member of the Board of Trustees to act at the meeting in the place of any such absent or disqualified member.Such committee or committees shall have such name or names as may be determined from time to time by resolution adopted by the Board of Trustees. Section 7.Minutes of Committee.Each committee shall keep regular minutes of its meetings and report the same to the Board of Trustees when required. Section 8.Advisory Trustees.The Board of Trustees may, by resolution passed by a majority of the whole Board, elect an Advisory Trustee(s).Each person serving as an Advisory Trustee shall be a non-voting member of the Board; may receive compensation in an amount determined by resolution passed by a majority of the whole Board; and may be designated to serve on one or more committees of the Board in an advisory, non-voting capacity.An Advisory Trustee is subject to the Trust’s Retirement Policy.An Advisory Trustee may not serve as Chairman of the Board or of any committee of the Board.Unless otherwise noted in these By-Laws or elsewhere, any policies of the Board relating to the Trustees shall apply equally to any Advisory Trustee.For purposes of these By-Laws, any reference to “Trustee” includes any Advisory Trustee acting in such capacity. ARTICLE III OFFICERS Section 1.Executive Officers.The executive officers of the Trust shall be elected by the Board of Trustees.The executive officers shall include a President, one or more Vice Presidents (the number thereof to be determined by the Board of Trustees), a Secretary and a Treasurer or persons who shall act as such, regardless of the name or title by which they may be designated, elected or appointed.The Board of Trustees may also in its discretion appoint Assistant Vice Presidents, Assistant Secretaries, Assistant Treasurers, and other officers, agents and employees, who shall have such authority and perform such duties as the Board may determine.The Board of Trustees may fill any vacancy which may occur in any office.Any two offices, except for those of President and Vice President, may be held by the same person, but no officer shall execute, acknowledge or verify any instrument on behalf of the Trust in more than one capacity, if such instrument is required by law or by these By-Laws to be executed, acknowledged or verified by two or more officers. Section 2.Term of Office.Unless otherwise specifically determined by the Board of Trustees, the officers shall serve at the pleasure of the Board of Trustees.If the Board of Trustees in its judgment finds that the best interests of the Trust will be served, the Board of Trustees may remove any officer of the Trust at any time, with or without cause.The Trustees may delegate this power to the President (without supervision by the Trustees) with respect to any other officer.Such removal shall be without prejudice to the contract rights, if any, of the person so removed.Any officer may resign from office at any time by delivering a written resignation to the Trustees or the President.Unless otherwise specified therein, such resignation shall take effect upon delivery. Section 3.President.The President shall be the chief executive officer of the Trust and, subject to the Board of Trustees, shall generally manage the business and affairs of the Trust. Section 4.Vice Presidents.One or more Vice Presidents shall have and exercise such powers and duties of the President in the absence or inability to act of the President, as may be assigned to them, respectively, by the Board of Trustees or, to the extent not so assigned, by the President.In the absence or inability to act of the President, the powers and duties of the President not otherwise assigned by the Board of Trustees or the President shall devolve upon the Vice Presidents in the order of their election. Section 5.Secretary.The Secretary shall (a)have custody of the seal of the Trust; (b)attend meetings of the Shareholders, the Board of Trustees, and any committees of Trustees and keep the minutes of such meetings of Shareholders, the Board of Trustees and any committees thereof, and (c)issue all notices of the Trust.The Secretary shall have charge of the Shareholder records and such other books and papers as the Board may direct, and shall perform such other duties as may be incidental to the office or which are assigned by the Board of Trustees.The Secretary shall also keep or cause to be kept a Shareholder book, which may be maintained by means of computer systems, containing the names, alphabetically arranged, of all persons who are Shareholders of the Trust, showing their places of residence, the number and series and class of any Shares held by them, respectively, and the dates when they became the record owners thereof.The Secretary may delegate any of the foregoing responsibilities to an Assistant Secretary, if any, or other officer of the Trust that accepts such delegation. Section 6.Treasurer.The Treasurer shall have the care and custody of the funds and securities of the Trust and shall deposit the same in the name of the Trust in such bank or banks or other depositories, subject to withdrawal in such manner as these By-Laws or the Board of Trustees may determine.The Treasurer shall, if required by the Board of Trustees, give such bond for the faithful discharge of duties in such form as the Board of Trustees may require. Section 7.Assistant Officers.Assistant officers, which may include one or more Assistant Vice Presidents, Assistant Secretaries and Assistant Treasurers, shall perform such functions and have such responsibilities as the Board of Trustees may determine. Section 8.Surety Bond.The Trustees may require any officer or agent of the Trust to execute a bond (including, without limitation, any bond required by the 1940 Act and the rules and regulations of the Securities and Exchange Commission (the “Commission”)) to the Trust in such sum and with such surety or sureties as the Trustees may determine, conditioned upon the faithful performance of his or her duties to the Trust, including responsibility for negligence and for the accounting of any of the Trust’s property, funds, or securities that may come into his or her hands. Section 9.Authorized Signatories.Unless a specific officer is otherwise designated in a resolution adopted by the Board of Trustees, the proper officers of the Trust for executing agreements, documents and instruments other than Internal
